Citation Nr: 0834619	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
April 1972 and had approximately two years and ten months of 
prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois where the RO denied service connection for 
migraine headaches and post-traumatic stress disorder (PTSD).  

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have migraine headaches that are 
associated with his active military duty.  


CONCLUSION OF LAW

Migraine headaches were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of both a new and material evidence claim and 
service connection claims.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an October 2005 letter informed the 
veteran of the requirements for his claim for service 
connection for migraine headaches resulting from a head 
injury.  This document also notified him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the veteran was informed of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
migraine headaches.  As a result, there can be no possibility 
of any prejudice to the veteran in proceeding with the 
issuance of a final decision of the claim adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection claim for migraine headaches.  All 
relevant treatment records that have been adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  The veteran has been given a 
pertinent VA examination.  

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran in the 
development of the claim adjudicated in this decision.  Under 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The veteran has pointed to no other pertinent 
evidence which has not been obtained for his service 
connection claim for migraine headaches.  The Board will 
proceed to adjudicate the following service connection claim 
for migraine headaches based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends he was treated for a head injury during 
his service.  The veteran asserts that his in-service head 
injury is the source of his migraine headaches.  

An April 1970 service treatment record shows that the veteran 
suffered a scalp laceration after being struck on the 
occipital area with a cue stick and that he reported 
experiencing severe headaches afterward.  The veteran's head 
injury was noted by the veteran in service treatment records 
regarding his medical history from September 1971 and March 
1972.  Chronic residuals of headaches and/or migraines were 
not noted in the service treatment records and the March 1972 
separation examination report was negative for migraine or 
chronic residuals of head injury.  

At a May 2006 VA examination, a VA examiner diagnosed the 
veteran with migraine headaches.  The examiner stated that 
the veteran's migraine headaches were "less likely than not 
related to the veteran's military service" and explained 
that migraines are not typically post traumatic in nature.    

The veteran's contentions that current headaches are related 
to headaches in service have been considered, but are not as 
probative as the clinical evidence indicating that no 
relationship exists.  The claims folder contains no competent 
evidence relating the veteran's current migraine headaches to 
active military duty.  Based on this evidentiary posture, the 
preponderance of the evidence is against the veteran's claim 
for service connection for migraine headaches.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

ORDER

Service connection for migraine headaches is denied.  


REMAND

Establishment of service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  See also 38 U.S.C.A. § 1154(b) (West 
2002).  If it is not shown that a veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2007); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The veteran's service treatment records and personnel file 
are negative for combat or indications of combat engagement.  
The veteran's stressors must be established or supported 
through stressor development.  The requisite stressor 
development has not been accomplished for this claim.  In a 
February 2006 statement, the veteran asserts that he received 
retaliatory small arms fire whenever travelling between Qui 
Nhon and Bong Son Firebase after March 1970.  He states that 
he was in the 299th Combat Engineering Unit.  Preliminary 
record research by the RO shows that the veteran was in Qui 
Nhon during the month of March 1970.  

A service treatment record from March 1970 shows that the 
veteran asked to see a psychiatrist.  Service treatment 
records also show the veteran noted he had depression and 
excessive worry on medical history reports from September 
1971 and March 1972.  A March 1972 service personnel record 
documents a court martial conviction due to the veteran being 
absent without leave (AWOL).  A psychiatric evaluation of the 
veteran in April 1972 provides a diagnosis of "severe 
maladjustment reaction" and recommends separation from 
service.  The April 1972 psychiatric evaluation also notes 
that a change in the veteran began in 1970 while he was in 
Vietnam and was demonstrated by several AWOL incidents.  

No significant attempts have been made by the agency of 
original jurisdiction to corroborate the veteran's purported 
in-service stressor.  The veteran was diagnosed with PTSD at 
a VA medical center in November 2005.  In light of a 
post-service diagnosis of PTSD, the Board finds that a remand 
of the veteran's PTSD claim is necessary to attempt to 
corroborate his purported in-service stressor.  Additionally, 
if the in-service stressor is corroborated, the veteran 
should be scheduled for a VA examination to determine whether 
there is medical evidence of a causal nexus between current 
symptomatology and the in-service stressor.  



Accordingly, the case is REMANDED for the following action:

1.  Procure copies of records of any PTSD 
treatment that the veteran may have 
received since June 2007.  All available 
reports should be associated with the 
veteran's claims folder.  

2.  Contact the veteran and ask him to 
provide as specific information as possible 
regarding his purported in-service stressor 
of receiving small arms fire while 
traveling in a convoy.  Specifically, he 
should provide dates, pertinent locations, 
and the names of fellow service person(s) 
involved.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor.  

3.  Based on information in the veteran's 
statements, the RO should ask the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide information to 
corroborate his claimed in-service 
stressor.  The veteran asserts that he was 
under small arms fire while traveling in a 
convoy between Qui Nhon and Bong Son after 
March 1970.  All pertinent information 
should be included in the claims folder.  

4.  If the in-service stressor is 
corroborated, the veteran should be 
scheduled for a VA examination.  The RO 
should arrange for the veteran to be 
afforded an examination by a board of two 
VA psychiatrists, if available, who have 
not previously examined him to determine 
the diagnoses of all psychiatric disorders 
that are present.  The RO must specify for 
the examiners the stressor that it has 
determined is established by the record 
and the examiners must be instructed that 
only this event may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiners should specify (1) whether the 
stressor found to be established by the 
record by the RO was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and the in-service stressor 
found to be established by the record by 
the RO and found to be sufficient to 
produce PTSD by the examiners.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiners prior to 
the examination.  

5.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete and the psychiatric 
examination, if appropriate, is adequate 
for rating purposes, the claim should be 
readjudicated by the RO with consideration 
of 38 C.F.R. § 3.304(f).  If the decision 
remains in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


